t c summary opinion united_states tax_court dimitrios t manousos and anne m manousos petitioners v commissioner of internal revenue respondent docket no 22246-06s filed date anne m manousos pro_se aaron d gregory and micah a levy for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment as supplemented in his motion respondent moves for a summary adjudication in his favor in this collection review case involving a proposed levy for for reasons discussed hereinafter we shall grant respondent’s motion background at the time that the petition was filed petitioner dimitrios t manousos mr manousos and petitioner anne m manousos mrs manousos resided in virginia beach virginia we shall refer to mr and mrs manousos collectively as petitioners petitioners’ income_tax_liability for petitioners timely filed a federal_income_tax return for on their return petitioners reported a tax_liability which they paid in full through a combination of withholding and a remittance enclosed with their return subsequently respondent examined petitioners’ return by notice dated date respondent determined a deficiency of on their return petitioners claimed five exemptions dollar_figure and itemized their deductions on schedule a itemized_deductions included among those deductions were state and local_taxes in the amount of dollar_figure and various miscellaneous deductions in the net amount of dollar_figure see sec_67 imposing a 2-percent floor on miscellaneous_itemized_deductions dollar_figure the deficiency was attributable solely to the alternative_minimum_tax amt respondent mailed a notice_of_deficiency to mr manousos and a duplicate original to mrs manousos both documents were sent by certified mail and each was mailed to petitioners’ joplin lane address in virginia beach virginia that address was at the time and has remained through the present day petitioners’ mailing address petitioners did not contest respondent’s deficiency determination by filing a petition for redetermination with this court see sec_6213 accordingly upon petitioners’ default respondent assessed the deficiency together with statutory interest on date on that same date respondent sent petitioners a statutory notice of balance due ie notice_and_demand for payment see sec_6303 petitioners did not pay the full amount due final notice_of_intent_to_levy on date respondent sent to petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing final notice see sec_6330 respondent sent the in computing the amt no deduction is allowed for various deductions specifically including state and local_taxes otherwise deductible on a schedule a itemized miscellaneous deductions and exemptions see sec_56 therefore for amt purposes petitioners were deprived of deductions worth dollar_figure that were otherwise allowable under the regular ie sec_1 income_tax final notice to petitioners in respect of their outstanding liability for which at that time was approximately dollar_figure without regard to statutory accruals of interest and penalty administrative developments petitioners timely filed with respondent a form request for a collection_due_process_hearing in the form petitioners focused only on the existence or amount of their underlying liability by letter dated date respondent’s settlement officer advised petitioners that inter alia for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed the items listed below included a completed collection information statement form 433-a for individuals and or form 433-b for businesses and signed income_tax returns for and regarding the latter the settlement officer stated that our records indicate they have not been filed the settlement officer subsequently conducted a telephonic conference with mrs manousos petitioners never submitted a collection information statement or proposed a specific collection alternative nor did petitioners file all of the requested returns during the time that their case was pending before respondent’s appeals_office ultimately on date respondent’s appeals_office sent to petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sustained the proposed levy the attachment to the notice_of_determination authored by the settlement officer included the following statement you stated that you were not interested in the setting up of a payment plan it was explained to you that a payment plan could not be considered as you were not compliant in filing all your tax returns you were still interested in the liability issue the settlement officer explained that you had prior opportunity to question the liability issue and this could not be considered at the hearing petitioners’ petition on date petitioners filed a petition with this court appealing from the date notice_of_determination the petition focuses solely on the existence or amount of petitioners’ underlying liability for respondent’s motion for summary_judgment as previously stated respondent filed a motion for summary_judgment which motion was subsequently supplemented in his motion respondent relies on sec_6330 in that regard respondent states in part as follows in both their cdp collection_due_process_hearing request and their petition the petitioners challenged the underlying tax_liability for the tax_year pursuant to sec_6330 the petitioners cannot raise during the cdp hearing the existence or amount of the underlying tax_liability if petitioners received a statutory_notice_of_deficiency for that tax_liability the petitioners received a statutory_notice_of_deficiency for the tax_year more specifically as noted above respondent properly mailed the statutory_notice_of_deficiency to the petitioners’ last_known_address on date respondent is entitled to rely upon presumptions of official regularity and delivery where the record reflects proper mailing of the statutory_notice_of_deficiency there is no evidence that the statutory_notice_of_deficiency was returned to the service nor have the petitioners ever denied its receipt thus the presumptions of official regularity and delivery have not been rebutted accordingly settlement officer chapman properly determined that the petitioner s were precluded from disputing the underlying tax_liability under sec_6330 petitioners filed a response to respondent’s motion in their response petitioners continue to focus on the underlying tax_liability but they do not deny receipt of the date notice_of_deficiency hearing on respondent’s motion for summary_judgment mrs manousos and counsel for respondent appeared at the hearing on respondent’s motion for summary_judgment at the hearing mrs manousos stated that petitioners were unable to specifically recall whether or not they had received the date notice_of_deficiency discussion summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b after carefully reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment as supplemented respondent’s proposed levy sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the present case petitioners seek only to challenge the existence or amount of their underlying liability for however petitioners are legally precluded from doing so if they received the date notice_of_deficiency and chose not to contest respondent’s determination by filing a petition for redetermination with this court sec_6330 in this regard there is nothing in the record to suggest that petitioners did not receive the date notice_of_deficiency indeed duplicate originals of the notice_of_deficiency were mailed to petitioners by certified mail at their last_known_address which is also their current address respondent represents that there is nothing in his files to suggest that either of the notices was returned undelivered to respondent by the u s postal service in addition petitioners have never denied receipt see rule d and mrs manousos candidly admitted at the hearing that petitioners could not recall whether or not they had received the notice_of_deficiency moreover other notices and letters such as the final notice the settlement officer’s correspondence and the notice_of_determination were all sent to petitioners at the same address as the notice_of_deficiency and all such notices and letters were received by petitioners in 75_tc_318 affd without published opinion 673_f2d_1332 7th cir we held that there is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee further it is clear that in general and in the absence of clear evidence to the contrary compliance with certified mail procedures raises a presumption of official regularity in delivery and receipt with respect to notices sent by the commissioner see 724_f2d_808 9th cir 530_f2d_781 8th cir 119_tc_183 respondent’s motion for summary_judgment and to a lesser extent the settlement officer’s attachment to the notice_of_determination make plain respondent’s view that petitioners did in fact receive the date notice_of_deficiency thus petitioners had every incentive to contest that matter if it were not factually accurate the foregoing presumptions coupled with the factors previously discussed oblige us to conclude that petitioners received the date notice_of_deficiency as a consequence sec_6330 bars petitioners from challenging the existence or amount of their outstanding liability for see bailey v commissioner tcmemo_2005_ conclusion petitioners have failed to make a valid challenge to the appropriateness of respondent’s intended collection action offer an alternative means of collection or raise a spousal defense see rule b any issue not raised in the assignments of error shall be deemed to be conceded in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the date notice_of_determination accordingly we shall grant respondent’s motion for summary_judgment as supplemented and thereby sustain the determination of the appeals_office permitting respondent to proceed with collection for to give effect to the foregoing an order granting respondent’s motion for summary_judgment as supplemented and decision for respondent will be entered
